Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Applicant’s amendments and arguments filed 19 October 2020 have been entered and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, 11, 12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sierks et al. (WO 2012/058334, is by another and has a .
Sierks et al. teach a sensor comprising:
a printed circuit board solid substrate having a top surface comprising two electrodes arranged in a capacitive relationship (gold, platinum, silver, copper electrode, par. 26; electrode on base platform, par. 14-19; base platform is a printed circuit board solid support working an counter electrodes are interdigitated on the printed circuit board, par. 26; capacitance change measured across the working and counter electrodes and are therefore in a capacitive relationship, par. 14 and 51); 
a nanoporous polycarbonate membrane situated on the top surface of the solid support, thereby creating a plurality of nanowells (nanoporous membrane positioned on the electrode, par. 16 and 26), wherein the pores are arranged with different pore diameters (nanopores arranged irregularly or randomly and can have different cross-sectional area, par. 52); and
a silicone encapsulating the electrodes and nanoporous membrane within a sealed chamber (microfluidic chamber is silicone, which is electrically-insulative, and forms an enclosure for the printed circuit board and the nanoporous membrane to prevent evaporation, par. 26), wherein silicone is an electrically-insulative polymer as evidenced by Glezer et al. (electrically insulating materials such as dielectrics are present to prevent electrically conductivity between electrodes and includes silicone, 
wherein the sensor comprises a potentiostat with a built in Randles equivalent circuit (Randles model, par. 81).
Sierks et al. fail to specifically teach the nanoporous membrane being nylon.
	Kulmala et al. teach an electrode coated with a porous layer that is nylon or polycarbonate (par. 30 and 32), in order to provide a porous layer uniformly spread on an electrode (par. 31).
	Reppy et al. teach that nanoporous membranes can be made from nylon or polycarbonate (par. 44), in order to provide an array for analyte detection (par. 42).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the polycarbonate nanoporous membrane taught by Sierks et al., a nylon porous membrane as taught by Kulmala et al. that is nanoporous as taught by Reppy et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected porous membrane generating nanowells would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Sierks and Kulmala are similarly drawn to coating an electrode with a porous material that is used to bind targets in a sample.  Sierks and Reppy are similarly drawn to nanoporous membranes made from 
With respect to claim 2, Sierks et al. teach the nanowell diameter being between 10 nm and 500 nm, which partially encompasses the recited range of between 50 and 1,000 nm (par. 18).
With respect to claim 5, Sierks et al. teach the nanowells having a cylindrical cross-section (par. 52).
With respect to claim 7, Sierks et al. teach a first sensitizing agent immobilized in the nanowells (nanowells each comprise an immobilized antibody therein, par. 16).
With respect to claims 8 and 9, Sierks et al. teach the surface of the nanoporous membrane (nanopore walls contain sensitizing agents, par. 54) and the top surface of the solid substrate are treated with a covalent functionalization (printed circuit board platform and electrode coated with thiol, par. 26).
With respect to claim 11, Sierks et al. teach the solid substrate comprising a circuit board with gold plating (substrate coated with gold conductive material, par. 54).
With respect to claim 12, Sierks et al. teach the polymer enclosure is transparent (fluid chamber is PDMS, which is transparent, par. 60).
With respect to claim 14, Sierks et al. a spectrum analyzer that receives a signal associated with at least two frequencies associated with a detection signature (par. 50) in communication with the conductors (par. 50) and produces an estimate of a received signal portion associated with a signature capacitance change for a predetermined frequency (differential electrical signal produces estimate of received signal, par. 53), in .

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sierks et al. (WO 2012/058334, is by another and has a publication date of 3 May 2012, thus qualifying as prior art under 35 USC 102(a), the US PG Publication 2014/0011691 is cited herein) in view of Kulmala et al. (US 2013/0206610) further in view of Reppy et al. (US 2003/0175812) and in light of Glezer et al. (US 2005/0142033), as applied to claims 1 and 14,  and further in view of Prasad et al. (US 2007/0256941).
Sierks et al. in view of Kulmala et al. further in view of Reppy et al. teach detection by electrochemical impedance spectroscopy (Sierks, par. 47 and 50) and a spectrum analyzer configured to produce an estimate of a received signal portion associated with a change for a predetermined frequency, but fail to teach the spectrum analyzer configured to produce an estimate of a received signal portion associated with at least two frequencies associated with a detection signature.
Prasad et al. teach a substrate for the nanoporous membrane comprising two conductors (first conductor and reference conductor, par. 31) arranged in a capacitive relationship on a printed circuit board with gold plating (gold conductor strips plate the substrate, par. 32; conductor strips are coupled and therefore in a capacitive relationship, par. 44; presence of additional circuit components indicates the substrate is a circuit board, par. 54) and a spectrum analyzer that receives a signal associated with at least two frequencies associated with a detection signature (par. 46) in communication with the conductors (par. 46) and produces an estimate of a received 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the spectrum analyzer taught by Sierks et al., a spectrum analyzer configured to produce and estimate of a received signal portion associated with a signature capacitance change for at least two predetermined frequencies as taught by Prasad et al., in order to provide detection of multiple analytes bound to different sensitizing agents in different nanopores (par. 45) and permit real time measurements (par. 6).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Sierks and Prasad et al. are similarly drawn to electrochemical impedance sensors having nanopores with immobilized sensitizing agents.
	
Response to Arguments
Applicant's arguments filed 19 October 2020 have been fully considered but they are not persuasive.  It is noted that the rejection over the Solanki reference is withdrawn in light of applicant’s amendment to claim 1 removing the limitation of a combination of resistors and capacitors connected in a series/parallel fashion.  The Glezer reference is added to demonstrate the electrically insulative property of silicone.

Applicant argues that the unique structural feature of an electrically-insulative polymer that minimizes electrical cross-reactivity between individual nanowells contributes to unexpected results with a greater-than-expected sensitivity of the presently claimed sensor.  Specifically, applicant points to paragraph 50 of the instant specification which states that the reduction in background noise enables the presently claimed sensor to achieve attogram per millileter sensitivity, which leads to increased -3 ng/mL, which is six orders of magnitude larger than the attogram per milliliter sensitivity of the presently claimed sensor.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Applicant attributes enhanced sensitivity to a reduction in background noise, but does not attribute the enhanced sensitivity or reduction in background noise to a specific claimed structural feature or combination of structural features.  As such, the enhanced sensitivity is not considered commensurate with the scope of the claims and fails to show that non-obviousness in combining the structural features of the prior art references.
Applicant has not provided any evidence showing that a limit of detection of 1 ag/mL or a detection range of 1 ag/mL to 1 microgram/mL is an unexpected result.  Applicant provides a comparison of the lower detection limit and the detection range of the instantly claimed invention to the detection ranges of Sierks. It is acknowledged that the lower limit of detection taught by Sierks is higher than the 1ag/mL of the claimed invention.  However, it is noted that the detection range taught by Sierks partially overlaps the claimed detection range from 1pg/mL to 1 µg/mL.  Sierks teaching of a lower detection amount of 1 pg/mL is not sufficient evidence that a detection limit lower than 1pg/mL is not achievable.  Therefore the lower detection limit of 1 ag/mL is not considered unexpected based on the teachings of Sierks and the lower detection limit of 1 ag/mL is considered another advantage that would flow naturally from following the suggestion of the prior art and cannot be the basis for patentability when the differences 
	Furthermore, while applicant has identified a property that differs from that taught by the prior art references, this is not sufficient to show that the achieved claimed sensitivity is unexpected.  Applicant has not demonstrated why one would not expect to be able to achieve higher sensitivity of the sensor taught by the prior art combination of references.
	In order to persuasively demonstrate unexpected results, applicant must file an affidavit or declaration pursuant to 37 CFR 1.132 must be filed (see MPEP 716) showing a) an unexpected result attributed to a structural feature or combination of structural features in the claim; b) evidence that a marked improvement in results achieved with the structural feature or combination of structural features over results without the structural feature or combination of structural features exists; and c) a showing of non-obviousness in combining the prior art references due to the unexpected success of the combined structural feature.
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELANIE BROWN/Primary Examiner, Art Unit 1641